Requirement under 37 CFR 1.105
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
In response to this requirement, please provide answers to each of the following interrogatories eliciting factual information:
Page 6 of the as-filed specification (filed on 9/23/21) states:
The microRNA-210 inhibitor is preferably purchased from Guangzhou RiboBio Co. Ltd.  A product name is micrOFF™ mmu-miR-210-3p antagomir.  The company appears to be located in China and the office cannot access the Chinese website (due to web-site security reasons) and/or locate a catalogue from the company to verify the product and when the product was made available to the skilled artisan.  
Is the purchased product the product indicated in the next paragraph on page 6 and labeled as SEQ ID NO: 2?
Was the inhibitor purchased from the company or the company synthesized the product as an order by the applicant?

In response to this requirement, please provide the title, citation and copy of each publication that any of the applicants relied upon to develop the disclosed subject matter that describes the applicant’s invention, particularly as to developing the microRNA 210 inhibitor as described on page 6 of the specification.  For each publication, please provide a concise explanation of the reliance placed on that publication in the development of the disclosed subject matter.
   
In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure.
The fee and certification requirements of 37 CFR 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR 1.105 are subject to the fee and certification requirements of 37 CFR 1.97.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I (claims 1-6) in the reply filed on 2/27/22 is acknowledged.
Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 2/27/22.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

The report on patentability of the IPEA or ISA has been considered by the examiner. 

Claim Interpretation
	The broadest reasonable interpretation of the claimed invention reads on a method of making a drug comprising a nucleotide sequence comprising SEQ ID NO: 1 or SEQ ID NO: 2.  The sequences appear to be directed to a microRNA-210 sequence.  The limitation ‘using a microRNA 210 inhibitor in preparation of drugs for treating skin diseases’ in claim 1 and claims dependent therefrom does not have any method steps or additional materials that are required to be taught by the prior art.  The limitation ‘is used in local administration for skin lesions’ in claim 6 does not contain any method steps and appears to be directed to an intended usage of the inhibitor.  As long as the inhibitor could be locally administered to a skin lesion, any method comprising making the miR-210 inhibitor would read on this claim.
Specification
The use of the term micrOFF mmu-miR-210-3p-antagomir on page 6, line 2, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because of the following informalities: the clean version of the specification filed on 9/23/21 begins on page 3 which is confusing since it should be begin on page 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: how the sequence encoding microRNA-210 set forth in SEQ ID NO: 1 is related to the method of making the microRNA-210 inhibitor.  Claims 2-6 are rejected because they are dependent on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mazzone et al. (WO 2018065390, of record).
‘390 teaches a method of making a pharmaceutical composition comprising a miR-210 inhibitor in PBS (pages 29 and 33-34).  The inhibitor is a locked nucleic acid (LNA) against miR-210.  The single stranded molecule can be at least 90% to SEQ ID NOs: 2-4 and the microRNA RNA sequences are known in the prior art (pages 9 and 17-18).  These sequences would read on SEQ ID NO: 1.   
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mazzone (‘390).
‘390 teaches a method of making a pharmaceutical composition comprising a miR-210 inhibitor in PBS (pages 29 and 33-34).  The inhibitor is a locked nucleic acid (LNA) against miR-210.  The single stranded molecule can be at least 90% to SEQ ID NOs: 2-4 and the microRNA RNA sequences are known in the prior art (pages 9 and 17-18).  These sequences would read on SEQ ID NO: 1.   

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. (Clinical Immunology 2014, 150, 22-30, cited on an IDS).
Zhao et al. teach making a composition comprising a miR-210 inhibitor and administering the composition to a patient having psoriasis vulgaris (PV) (pages 25-26).  PV is a chronic inflammatory and T cell-mediated autoimmune skin disease.  Figure 3a contains the nucleotide sequence for human miR-210 that would embrace SEQ ID NO: 1.
	
SEQ ID NO: 2 in claims 4-6 appears to be free of the prior art of record, however, page 6 of the as-filed specification indicates that the microRNA-210 inhibitor is purchased from Guangzhou RioBio Co. Ltd., a product name is micrOFF™ mmu-210-3p-antagomir.  
Conclusion
This Office action has an attached requirement for information under 37 CFR 1.105.  A complete reply to this Office action must include a complete reply to the attached requirement for information.  The time period for reply to the attached requirement coincides with the time period for reply to this Office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635